 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     UNITED STATES OF AMERICA,                       )   No. CR19-142RAJ
10                                                   )
                     Plaintiff,                      )   ORDER GRANTING
11                                                   )   EX PARTE MOTION TO WITHDRAW
                v.                                   )   AND FOR APPOINTMENT OF CJA
12                                                   )   COUNSEL
     ANDREW PETER SOLOMON,                           )
13                                                   )
                     Defendant.                      )
14                                                   )
15          THIS COURT has considered the ex parte motion made by Assistant Federal

16   Public Defenders Christopher Sanders, Sara Brin, and the Office of the Federal Public

17   Defender to withdraw as counsel for Andrew Peter Solomon, as well as all the filings

18   and records provided to the Court in this case.

19          IT IS NOW ORDERED that the Motion (Dkt. #29) is GRANTED. Christopher

20   Sanders, Sara Brin, and the Office of the Federal Public Defender are withdrawn from

21   this case and substitute CJA counsel shall be appointed to represent Mr. Solomon.

22          DATED this 5th day of December, 2019.

23
24
                                                          A
                                                          The Honorable Richard A. Jones
25                                                        United States District Judge
26

                                                                     FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW AND FOR                                        1601 Fifth Avenue, Suite 700
       APPOINTMENT OF CJA COUNSEL                                         Seattle, Washington 98101
       (United States v. Solomon, CR19-142RAJ) - 1                                   (206) 553-1100
